Exhibit SERVICES AGREEMENT This Services Agreement (“Agreement”) is entered into by and between XELR8 Holdings, Inc., a Nevada corporation (the “Company”) and Daniel W. Rumsey (“Executive”), this 24th day of June, 2009. Recitals: A. Executive is currently a member of the Company’s Board of Directors, and provides executive management and related services for public companies (“Services”); B. Executive and the Company desire to enter into this Agreement whereby Executive will provide Services to the Company, in the capacity as President and Interim Chief Executive Officer; and C. This Agreement is entered into in order to define the terms and conditions of Executive’s engagement with the Company. Agreements: Now, Therefore, in consideration of the mutual covenants and promises contained in, and the mutual benefits to be derived from this Agreement, and for other good and valuable consideration, the Company and Executive agree as follows: 1.Independent Contractor. The Company hereby retains Executive, and Executive hereby accepts such retainer, on the terms and conditions of this Agreement.It is understood and agreed that Executive is an independent contractor and not an employee of the Company. 2.Term of the Services. This Agreement shall be effective as of June 22, 2009 (the “Effective Date”) and continue pursuant to the terms hereof until the earlier to occur of the hiring by the Company of a permanent President and Chief Executive Officer, or December 31, 2009 (the “Initial Term”), unless sooner terminated pursuant to the terms hereof.Upon expiration of the Initial Term, this Agreement shall be extended by mutual consent of the parties for additional thirty day periods.Upon expiration of the Initial Term, as the same may be extended by mutual consent of the parties, Executive shall not be required to perform any responsibilities or duties to the Company and the Company will remain obligated to Executive for all compensation and other benefits set forth herein and in any written modifications hereto. 3.Duties. (a)General Duties.
